Citation Nr: 0929873	
Decision Date: 08/10/09    Archive Date: 08/14/09	

DOCKET NO.  05-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to service-connected 
posttraumatic stress disorder. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the residual of exposure to 
Agent Orange, or as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 
1970, a portion of which represented service in the Republic 
of Vietnam.  The Veteran was also awarded a Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2005 and July 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was previously before the Board in July 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities, including posttraumatic stress disorder.

2.  Chronic obstructive pulmonary disease is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
Veteran's period of active military service, including 
exposure to Agent Orange.

3.  Chronic obstructive pulmonary disease is not in any way 
causally related to a service-connected disability or 
disabilities, including posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension is not in any way proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities, including posttraumatic stress disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service, nor is it in any 
way proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities, including 
posttraumatic stress disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of a hearing before 
the undersigned Veterans Law Judge in August 2006,as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to that claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
hypertension, as well as for chronic obstructive pulmonary 
disease.  In pertinent part, it is contended that the 
Veteran's current hypertension had its origin during his 
period of active military service, or, in the alternative, 
that it is in some way causally related to service-connected 
posttraumatic stress disorder.  It is further contended that 
the Veteran's, chronic obstructive pulmonary disease in the 
result of exposure to Agent Orange during the Veteran's 
period of service in the Republic of Vietnam, or, in the 
alternative, that it is in some way causally related to 
service-connected posttraumatic stress disorder. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be established 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition) in comparison 
to the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more anytime after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  For purposes of this section, the term "herbicide 
agent" means a chemical or an herbicide used in support of 
United States and Allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2008).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2008).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, a review of the record would appear to 
indicate that, at some point during the period from August 
1968 to January 1970, the Veteran served in the Republic of 
Vietnam.  Accordingly, pursuant to applicable law and 
regulation, he is presumed to have been exposed to herbicide 
agents, including Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307 (2008).  However, service treatment 
records, including a service separation examination of 
January 1970, are entirely negative for evidence of 
hypertension or chronic obstructive pulmonary disease.  In 
point of fact, at the time of that separation examination, 
the Veteran's lungs and chest, as well as his heart and 
vascular system, were entirely within normal limits, and no 
pertinent diagnoses were noted.  

VA records of hospitalization dated in August and September 
1986, as well as reports of a VA neurologic examination in 
October 1986 and an Agent Orange Protocol examination in 
January 1987, are similarly negative for evidence of either 
hypertension or chronic obstructive pulmonary disease.

The earliest clinical indication of the presence of 
hypertension or chronic obstructive pulmonary disease is 
revealed by private and/or VA medical records dated in 
May/June 2004, more than 34 years following the Veteran's 
discharge from service.  Significantly, at no time has the 
Veteran's hypertension or chronic obstructive pulmonary 
disease been attributed to any incident of his period of 
active military service, including exposure to Agent Orange.  
Nor have either of those disabilities been found to be in any 
way proximately due to, the result of, or aggravated by 
service-connected posttraumatic stress disorder.  
Significantly, chronic obstructive pulmonary disease is not 
one of those enumerated disabilities for which service 
connection may be granted on a presumptive basis based on 
exposure to Agent Orange.

The Veteran's appellate assertions are acknowledged.  Those 
statements, which etiologically relate his diseases to 
service or events of service, are of no probative value 
however.  The Veteran is a layperson.  While as a layperson 
he is competent to report observable symptoms, he is not 
competent to medically relate his diabetes and chronic 
obstructive pulmonary disease to service or any service-
connected disability.  Such an opinion for these complex 
diseases requires medical expertise.  

Additionally, the Veteran's honorable combat service is 
acknowledged.  The Board initially points out that the 
Veteran has not asserted that his diseases are combat 
related.  Moreover, as determined above, there is no 
competent evidence of record etiologically relating the 
Veteran's diseases to service.  38 U.S.C.A. § 1154(b) (West 
2002) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  A competent causal connection to 
service is still required.  Such evidence is not present in 
this case.

Under the circumstances, the Board is unable to reasonably 
associate the Veteran's hypertension or chronic obstructive 
pulmonary disease, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service, including exposure 
to Agent Orange.  Nor is there any evidence that the 
Veteran's chronic obstructive pulmonary disease or 
hypertension are in any way causally related to his service-
connected posttraumatic stress disorder.  Accordingly, the 
evidence preponderates against the Veteran's claims and is 
not in equipoise.  Service connection for those disabilities 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2004, March 2006, and July 2007.  In those letters, VA 
informed the Veteran that, in order to substantiate his 
claims for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  The 
Veteran was further advised that, in order to substantiate 
his claim for service connection on a secondary basis, he 
must demonstrate that the disability in question is 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  To the extent 
there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
the VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for hypertension, on a direct basis, or as 
secondary to service-connected posttraumatic stress disorder, 
is denied.

Service connection for chronic obstructive pulmonary disease, 
as the residual of exposure to Agent Orange, or as secondary 
to service-connected posttraumatic stress disorder, is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


